This suit was brought by Mrs. N. N. Tenison, a feme sole, J. B. Cranfill, W. J. Frees, and V. K. Osigan, appellants, against Dr. P. M. Donigan and wife, Rebecca Donigan, to enforce specific performance of a written instrument for the lease of real estate for oil and mineral purposes, and, in the alternative, for damages.
On a number of issues submitted to the jury and the findings made thereon in favor of the defendants, appellees here, the court entered judgment in favor of appellees, but the judgment, so far as the record discloses, while specific as to Tenison, Cranfill, and Osigan, makes no disposition of the plaintiff W. J. Frees. Frees was the principal actor for himself and his associates. He joined with them in the suit, asking judgment jointly with them for specific performance of the contract for a lease on the real estate described, and, in the alternative, for damages.
A judgment which does not dispose of all the parties and issues is not a final judgment.
Willis v. Keator, 181 S.W. 556; Bryant v. Moore, 169 S.W. 395; Duke v. Trabue, 180 S.W. 910.
There being no final judgment entered, this court is without jurisdiction, and the case is dismissed.